COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Maria Duria Chavelas, Individually, also        §               No. 08-19-00081-CV
  known as Maria Duria Wilhelm d/b/a
  International Legal Services-Abogados,          §                  Appeal from the
  d/b/a Abogados Sin International Legal
  Services and d/b/a Attorney's without           §                346th District Court
  Borders,
                                                  §             of El Paso County, Texas
                        Appellant,
                                                  §               (TC# 2014DCV1634)
  v.
                                                  §
  The State of Texas,
                                                  §
                         Appellee.
                                                  §

                                                  §

                                            ORDER

       On December 14, 2018, Appellant, Maria Duria Chavelas, filed with the trial court a

Statement of Inability to afford to pay costs on appeal. See TEX.R.CIV.P. 145. The Court provided

the court reporter, clerk, and Appellee an opportunity to contest that Statement of Inability. The

court reporter, Mary Elizabeth Bonney, filed a challenge pursuant to Rule 145. We conclude that

it is necessary for the trial court to conduct a hearing as contemplated by Rule 145. It is therefore

ordered that the trial court conduct a hearing to determine whether Appellant is able to afford to

pay for the reporter’s record. The hearing should be conducted as soon as practicable, but

Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145.

                                                 1
        The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellant can afford to pay costs, Appellant is permitted to

challenge that ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than

ten days after the order is signed. The trial court shall forward its order to the District Clerk of El

Paso County, Texas as soon as practicable after the hearing, but no later than three days after the

order is signed. The District Clerk shall prepare and forward a supplemental clerk’s record

containing the order to this Court as soon as possible, but no later than five days after the trial court

files the order. It will not be necessary for the court reporter to file a record of the hearing unless

the trial court rules that Appellant isable to afford to pay for the reporter’s record. All appellate

deadlines shall be suspended pending resolution of these issues. The Court will issue an order

reestablishing the appellate deadlines.

        IT IS SO ORDERED this 16th day of April, 2019.


                                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2